     Case 2:20-cv-02579-JVS-PJW Document 5 Filed 04/17/20 Page 1 of 2 Page ID #:21



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10   OLLIE JONATHAN STEWART,                )   CASE NO. CV 20-2579-JVS (PJW)
                                            )
11                     Petitioner,          )   ORDER TO SHOW CAUSE WHY PETITION
                                            )   SHOULD NOT BE DISMISSED
12                      v.                  )
                                            )
13   JOSIE GASTELO,                         )
                                            )
14                     Respondent.          )
                                            )
15
16         On March 18, 2020, Petitioner filed a Petition for Writ of Habeas
17   Corpus pursuant to 28 U.S.C. § 2254 challenging his 2017 state
18   convictions for burglary, robbery, carjacking, assault with a deadly
19   weapon, kidnapping, and criminal threats.         From the face of the
20   Petition, it appears that he has not raised any claims that are
21   cognizable in federal habeas corpus proceedings.          As such, absent
22   further explanation from Petitioner, the Petition will be dismissed,
23   as follows.
24         In his sole claim for relief, Petitioner contends that the trial
25   court abused its discretion under state law in allowing the
26   prosecution to present evidence of Petitioner’s prior bad acts.
27   Because Petitioner argues only that the state court erred in applying
28   state law, his claim is not cognizable on federal habeas review.
     Case 2:20-cv-02579-JVS-PJW Document 5 Filed 04/17/20 Page 2 of 2 Page ID #:22



 1          Federal courts may grant a writ of habeas corpus only if the
 2   petitioner's conviction or sentence is in “violation of the
 3   Constitution or laws or treaties of the United States.”                  28 U.S.C.
 4   § 2254(a); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (holding “it
 5   is not the province of a federal habeas court to reexamine state-court
 6   determinations on state-law questions”); see also Schell v. Witek, 218
 7   F.3d 1017, 1025 (9th Cir. 2000) (en banc) (noting “not every state
 8   court abuse of discretion” amounts to a federal constitutional
 9   violation).1
10          IT IS THEREFORE ORDERED that, no later than May 8, 2020,
11   Petitioner shall inform the Court in writing why this case should not
12   be dismissed for the reasons set forth above.                   Failure to timely file
13   a response will result in dismissal.
14          DATED: April 17, 2020
15
16                                                       PATRICK J. WALSH
                                                                    WAL
                                                                     AL
                                                                     ALSH
                                                         UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21   S:\PJW\Cases-State Habeas\STEWART, O 2579\OSC dismiss pet.wpd

22
            1
23           Even assuming Petitioner intended to raise a federal due
     process claim in this court, it appears from the copy of the
24   California Court of Appeal decision that he attached to the Petition
     that he did not raise a federal claim in state court. This means that
25   any federal claim he attempts to raise in this court is unexhausted.
26   See O’Sullivan v. Boerckel, 526 U.S. 838, 842, 844 (1999) (“[W]hen a
     prisoner alleges that his continued confinement for a state court
27   conviction violates federal law, the state courts should have the
     first opportunity to review this claim and provide any necessary
28   relief.”)

                                                        2
